EXHIBIT 10.4
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Independent Contractor Agreement (the “Agreement”) is entered into by and
between Great American Energy, Inc., a Delaware corporation (the “Company”), and
Geoff Evett, an individual (the “Contractor”), effective as of May 1, 2012, (the
“Effective Date”). The Company and the Contractor are each individually a
“party,” and collectively, the “parties.”
 
RECITALS
 
WHEREAS, the Company is in the mineral exploration and development industry and
desires to engage Contractor to provide certain services to support the
Company’s growth and development; and
 
WHEREAS, the Company desires to retain Contractor as an independent contractor
to perform services for the Company, and Contractor is willing to perform such
services, on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and representations,
and subject to the conditions contained herein, the parties hereto agree as
follows:
 
1.     NATURE OF SERVICES.
 
(a)   Services. Contractor agrees to use its best efforts to diligently and
faithfully explore and develop business opportunities and related services in
support of the Company’s mineral exploration and development projects outside of
the United States (the “Services”). The Services are to be performed outside of
the United States.
 
(b)   Duties & Responsibilities. Contractor shall be entitled to determine the
method and means of performing under and providing the Services contemplated in
this Agreement, and shall also determine when and where the Services are
provided, subject to the condition that the Services are to be performed outside
of the United States. Further, to the extent that Contractor needs to retain
assistance to perform the Services, Contractor shall select individuals he
requires assistance from, and shall be solely responsible for compensating those
individuals; Contractor will not be reimbursed for these expenses.
 
2.     FEE; GRANT OF SHARES; TAXES; EXPENSES.
 
(a)   Fee. The Company agrees to compensate Contractor at a flat rate of USD
$2,500 per month (the “Fee”) commencing May 1, 2012.
 
(b)   Taxes. As an independent contractor, Contractor agrees that it will be
responsible for the reporting and payment of any state and/or federal income tax
or other withholdings on the Fee provided for his/her services under this
Agreement. All amounts to be paid by the Company to Contractor herein are
exclusive of any federal, state, local, municipal or other governmental taxes,
now or hereafter imposed on Contractor under applicable law. The Company is not
liable to Contractor for any taxes incurred in connection with this Agreement
unless they are (i) owed by the Company under applicable law solely as a result
of entering into this Agreement, (ii) are based solely upon the amounts payable
under this Agreement, and (iii) are required to be collected from the Company by
Contractor under applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)   Reasonable Expenses. Contractor shall be promptly reimbursed for all
reasonable expenses incurred while providing services to the Company under the
Agreement, including but not limited to travel and cell phone costs, which are
evidenced by receipts presented to the Company.
 
3.     CONFIDENTIAL INFORMATION & INVENTIONS. Contractor agrees to execute the
form of Confidential Information and Ownership Agreement for Independent
Contractors attached hereto as Exhibit A. If Contractor retains the services of
any other individual in order to perform the Services, Contractor shall have the
individual(s) execute the Confidential Information and Ownership Agreement for
Independent Contractors.
 
4.     INDEPENDENT CONTRACTOR. Contractor understands and acknowledges that it
enters into this Agreement as an independent contractor engaged in providing the
Services. Nothing in this Agreement or in the activities contemplated by the
parties hereunder shall be deemed to create an agency, partnership, employment
or joint venture relationship between the parties or any of its employees,
subcontractors or representatives. Further, Contractor acknowledges and agrees,
and it is the intent of the parties, that Contractor shall receive no benefits,
including disability or unemployment insurance, worker’s compensation, medical
insurance, or sick leave, from the Company, either as an independent contractor
or employee. If Contractor is reclassified by a state or federal agency or court
as an employee for tax or other purposes, Contractor will become a non-benefit
employee and will receive no benefits from the Company, except those mandated by
state or federal law, even if by the terms of the benefit plans or programs of
the Company in effect at the time of such reclassification Contractor would
otherwise be eligible for such benefits. Contractor further agrees to indemnify
the Company and hold it harmless to the extent of any obligation imposed on the
Company (a) to pay withholding taxes or similar items, or (b) resulting from the
determination that Contractor is not an independent contractor.
 
5.     LIMITATION ON LIABILITY. IN NO EVENT SHALL THE COMPANY BE LIABLE TO
CONTRACTOR FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INCIDENTAL DAMAGES INCLUDING, BUT NOT LIMITED TO, LOST PROFITS OR OTHER ECONOMIC
LOSS, LOSS OF DATA (WHETHER ARISING FROM BREACH OF CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE) EVEN IF THE COMPANY HAS BEEN APPRAISED OF THE LIKELIHOOD
OF SUCH DAMAGES OCCURRING. THE COMPANY’S LIABILITY TO CONTRACTOR, OR ITS
EMPLOYEES, SUBCONTRACTORS OR REPRESENTATIVES, FOR DAMAGES ARISING OUT OF THIS
AGREEMENT SHALL BE LIMITED TO DIRECT DAMAGES, AND SHALL NOT EXCEED THE AMOUNT OF
THE FEE PAID.
 
6.     INDEMNIFICATION. Contractor agrees to defend, indemnify, and hold
harmless the Company, from and against any claims, losses, actions, demands or
damages, including reasonable attorney’s fees, resulting from any act, omission,
negligence or performance under this Agreement by Contractor. Contractor further
agrees to defend, indemnify, and hold harmless the Company, from and against any
claims, losses, actions, demands or damages, including reasonable attorney’s
fees, resulting from any injury or loss of life, sustained in the course of
providing the Services to the Company under this Agreement. This indemnity shall
not apply to the extent the portion of such claim, liability, loss, cost, damage
or expense is the result of the gross negligence or willful misconduct of the
Company, its users, or Contractor, as determined by a court of law, or to the
extent liability is disclaimed or limited by either party under this section.
 
7.     TERM; TERMINATION; SURVIVAL.
 
(a)    Term. This Agreement shall commence on the Effective Date and shall
continue for a period of one (1) year from the date of execution, or until
terminated by either party in accordance with Section 7(b) below. The Agreement
will automatically renew each year thereafter for a period of one year, unless
either party notifies the other party in writing at least thirty (30) days prior
to the renewal date that it does not want to renew the Agreement.
 
(b)   Termination. Either party may terminate this Agreement for any reason at
any time by giving thirty (30) days’ written notice to the other party. Should
either party default in the performance of this Agreement or materially breach
any of its provisions, the nonbreaching party may terminate this Agreement upon
giving notice to the breaching party.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)   Survival. The parties’ obligations with respect to Sections 2(b), 3, 4, 5,
6, 8(b), 9(d) and 9(e) shall survive the termination of this Agreement. In
addition, the obligations of Contractor and its employees, subcontractors and
representatives under each Confidential Information and Ownership Agreement for
Independent Contractors executed in connection with this Agreement shall survive
any termination of this Agreement
 
(d)   No Waiver. No delay or failure by either party to act in the event of a
breach or default hereunder shall be construed as a waiver of that or any
succeeding breach or a waiver of the provision itself.
 
8.     NON-COMPETE; NON-INTEFERENCE; NON-DISPARAGEMENT.
 
(a)   Non Competition During The Term of Engagement. During the term of this
Agreement, Contractor will not directly or indirectly, either as an employer,
employee, consultant, Contractor, principal, partner, stockholder, corporate
officer, director, or in any other individual or representative capacity, engage
or participate in any business that is in competition in any manner whatsoever
with the business of the Company and that creates a conflict of interest with
the Company or results in a breach of the terms of this Agreement or the
Confidential Information and Ownership Agreement for Independent Contractors,
without first receiving the prior written consent of the Company’s board of
directors.
 
(b)   Non-Intereference, Non-Disparagement. Contractor agrees not to interfere
with any of the Company’s contractual obligations. In addition, Contractor
agrees to treat the Company respectfully and professionally and not disparage
the Company (or the Company’s managers, officers or directors) in any manner
likely to be harmful to the Company or its business, business reputation or
personal reputation.
 
9.     MISCELLANEOUS.
 
(a)   Entire Agreement. This Agreement, together with the Exhibit attached
hereto, constitutes the entire agreement of the parties with respect to the
subject matter of this Agreement. This Agreement supersedes any and all
agreements, whether oral or written, between the parties to this Agreement with
respect to the subject of this Agreement. Except as otherwise expressly provided
herein, this Agreement may be modified only by a writing signed by an authorized
representative of each party.
 
(b)   Notices. Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing and shall be provided by one or more of the following means and shall be
deemed to have been duly given (i) if delivered personally, when received; (ii)
if transmitted by facsimile or email, on the date of transmission; or (iii) if
by international courier service, on the fourth (4th) business day following the
date of deposit with such courier service, or such earlier delivery date as may
be confirmed in writing to the sender by such courier service. The addresses
appearing on the signature page of this Agreement shall be the party’s address
for delivery or mailing of notice purposes. Any party may, at any time, by
giving notice to the other party in accordance with this section, designate any
other address in substitution of the foregoing address to which such notice will
be given.
 
(c)   Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties, their successors and permitted assigns. Contractor may not
transfer, sublicense or otherwise assign this Agreement or any of its rights or
obligations hereunder without the Company’s prior written consent, which consent
may not be unreasonably withheld.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)   Dispute Resolution. Any dispute, controversy or claim concerning, arising
from, or relating to this Agreement shall be resolved in the following manner:
 
(i)     The parties agree to use all reasonable efforts to resolve the dispute
through direct discussion. To that end, either party may give the other party
written notice of any dispute not resolved in the normal course of business.
Upon such notice, the parties shall attempt in good faith to resolve the
disputes promptly by negotiation between executives who have authority to settle
the controversy and who are at a higher level of management than the persons
with direct responsibility for administration of this Agreement.
 
(ii)    If the parties are unable to resolve the dispute by such means within
thirty (30) days of the notice date, or such other time period as mutually
agreed, then either party may commence binding arbitration pursuant to the Rules
of Commercial Arbitration of the American Arbitration Association, as modified
or supplemented under this Section 9(d). The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. Sec. 1, et seq., and judgment upon the
award rendered by the arbitrator(s) may be entered by any court with
jurisdiction or application may be made to such a court for judicial recognition
and acceptance of the award and any appropriate order including enforcement. The
arbitration proceeding will be held in Las Vegas, Nevada.
 
(iii)   The arbitration proceedings contemplated by this section shall be as
confidential and private as permitted by law. To that end, the parties shall not
disclose the existence, contents or results of any proceedings conducted in
accordance with this section, and materials submitted in connection with such
proceedings shall not be admissible in any other proceeding, provided, however,
that this confidentiality provision shall not prevent a petition to vacate or
enforce an arbitral award and shall not bar disclosures required by law. The
parties agree that any decision or award resulting from proceedings in
accordance with this section shall have no preclusive effect in any other matter
involving third parties.
 
(iv)   Notwithstanding any of the foregoing, either party may request injunctive
and/or equitable relief either from the arbitrator or from a court in order to
protect the rights or property of the party, pending the resolution of the
dispute by arbitration as provided hereunder.
 
(e)   Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Nevada. In addition, questions
concerning arbitration under Section 9(d) shall be governed exclusively by the
Federal Arbitration Act.
 
(f)   Severability. If any provision of this Agreement is held invalid, illegal
or unenforceable, such provision shall be reformed only to the extent necessary
to effect the original intentions of the parties, and all remaining provisions
shall continue in full force and effect.
 
(g)   Counterparts. This Agreement may be executed in one or more counterparts,
each of which, shall be deemed to be an original, but all of which together
shall constitute one and the same instrument.
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.


CONTRACTOR:
     
/s/ Geoff Evett
 
Geoff Evett
      Bell Puig 28   07181 Ca’s Catala   Mallorca, Balearic Island  


 
COMPANY:
Great American Energy, Inc.

     
By:
/s/ Felipe Pimienta Barrios
  Name: Felipe Pimienta Barrios   Title: Chief Executive Officer      
999 18th Street, Suite 3000
Denver, Colorado 80202
 

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Great American Energy, Inc. – Confidential Information and Ownership Agreement
 
As a condition of Geoff Evett (“Independent Contractor”) being retained as an
independent contractor (or Independent Contractor’s relationship being
continued) by Great American Energy, Inc., a Delaware corporation, or any of its
current or future subsidiaries, affiliates, successors or assigns (collectively,
the “Company”), and in consideration of Independent Contractor’s relationship
with the Company and its receipt of the compensation now and hereafter paid to
Independent Contractor by the Company, Independent Contractor agrees to the
following:
 
1.    Definitions. As used in this Agreement, the following definitions will
apply:
 
(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
mineral reports, mining methods, drilling plans, reserve reports, surveys,
geological data, services, suppliers, customer lists and customers (including,
but not limited to, customers of the Company on whom Independent Contractor
called or with whom Independent Contractor became acquainted during Independent
Contractor’s engagement with the Company), prices and costs, markets,
inventions, laboratory notebooks, field notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Independent Contractor by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment or created
by Independent Contractor during the period of Independent Contractor’s
engagement with the Company, whether or not during working hours. Independent
Contractor understands that “Confidential Information” includes, but is not
limited to, information pertaining to any aspects of the Company’s business
which is either information not known by actual or potential competitors of the
Company or is proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise. Independent Contractor
further understands that Confidential Information does not include any of the
foregoing items which has become publicly and widely known and made generally
available through no wrongful act of Independent Contractor’s or of others who
were under confidentiality obligations as to the item or items involved.
 
(b) “Develop” means to conceive, create, develop, assemble, reduce to practice,
or, in the case of works of authorship, to fix in a tangible medium of
expression.
 
(c) “Development” includes, but is not limited to, all inventions, discoveries,
improvements, processes, developments, designs, know-how, data, computer
programs, algorithms, formulae and works of authorship, whether or not
patentable or registerable under patent, copyright or similar statutes,
conceived or Developed in connection with the Company's business.
 
(d) “Intellectual Property” means and includes, with respect to any Development
all relevant patents, patent applications, copyrights, trade secrets and other
rights and protections arising under patent, copyright or similar statutes.
 
2.    Confidential Information of the Company. Except as required by Independent
Contractor’s engagement with the Company, or as the Company may consent to in
writing, at no time will Independent Contractor use for the benefit of any
person or entity other than the Company, or disclose or reveal to any other
person or entity, either during or subsequent to the term of Independent
Contractor’s engagement with the Company, any Confidential Information belonging
to the Company or its Contractors, suppliers, joint venturers, licensors,
licensees, or distributors. This means, among other things (and by way of
example only), that without the Company's written consent Independent Contractor
cannot use any such Confidential Information in making investment decisions.
Upon termination of Independent Contractor’s engagement with the Company for any
reason, Independent Contractor will deliver to the Company all originals and all
copies of any and all physical, written, graphical and/or machine readable
materials and media (including, for example, notes, notebooks, memoranda,
diskettes and photographic slides, prints and negatives) that are in Independent
Contractor’s possession or under Independent Contractor’s control and contain,
represent, disclose or embody Confidential Information of the Company or its
Contractors, suppliers, joint venturers, licensors, licensees, or distributors.
Both during and after Independent Contractor’s engagement with the Company, all
such materials and media will belong to the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
3.     Ownership of Developments.
 
(a) All Developments that Independent Contractor conceives or Develops (either
alone or jointly with others) at any time during the term of Independent
Contractor’s engagement with the Company, including all Intellectual Property
rights and protections in connection therewith, shall be the sole property of
the Company and/or its nominees or assigns. Independent Contractor hereby
assigns to the Company any and all right, title and interest Independent
Contractor has, may have or may acquire in all Developments.
 
(b) Independent Contractor will communicate to the Company as promptly as
practicable all Developments that Independent Contractor conceives or Develops
(either alone or jointly with others) at any time during Independent
Contractor’s engagement with the Company and for the period ending one (1) year
after such engagement terminates for any reason, for the purpose of determining
the extent of the Company’s rights in such Developments. For Developments that
are conceived or Developed during the term (and within the scope of Independent
Contractor’s service to the Company) of Independent Contractor’s engagement with
the Company, the communication will be as complete as practicable. For
Developments that are neither conceived nor Developed during the term and within
the scope of Independent Contractor’s engagement with the Company, the
communication may be limited to a general description sufficient to disclose
clearly the relationship between those Developments and the scope of the work
Independent Contractor did for or on behalf of the Company, and Independent
Contractor will not be obligated to disclose confidential information belonging
to Independent Contractor or any third party except to the extent required to
make that clear disclosure.
 
(c) Independent Contractor will assist the Company and/or its nominees or
assigns (without charge but at no expense to Independent Contractor) in every
lawful way to obtain, maintain and enforce any and all Intellectual Property
rights and protections relating to all Developments, including by executing all
relevant documents. Independent Contractor understands that these obligations
will continue beyond the termination of Independent Contractor’s engagement with
the Company. Independent Contractor hereby irrevocably designates and appoints
the Company and its duly authorized officers and Contractors as Independent
Contractor’s Contractor and attorney-in-fact to execute and file any and all
applications and other necessary documents and to do all other lawfully
permitted acts to further the prosecution, issuance, or enforcement of patents,
copyrights, trade secrets and similar protections related to such Developments
with the same legal force and effect as if Independent Contractor had executed
them itself.
 
(d) Paragraph 3(a) generally will not apply to any Intellectual Property that
Independent Contractor conceived or Developed prior to Independent Contractor’s
engagement with the Company and that underlies, pertains to, is embodied or
becomes embodied in any Development (“Background Intellectual Property”), except
that with respect to any Development that incorporates both elements that are
Background Intellectual Property and elements that are conceived or Developed
during the term of Independent Contractor’s engagement with the Company,
Paragraph 3(a) will apply (to the extent otherwise applicable) to those elements
that are conceived or Developed during such engagement. Independent Contractor
hereby grants to the Company an irrevocable, perpetual, non-exclusive,
worldwide, royalty-free license (with the right to sublicense) in the Background
Intellectual Property to the extent reasonably necessary to permit the Company
and its customers, clients and licensees to use, practice, reproduce,
manufacture, modify, publicly perform, display and exhibit, market, distribute
and otherwise exploit all Developments. Independent Contractor has listed below
the only Background Intellectual Property that is or might be incorporated into
Developments (failure to list indicates there are none):
       
(if additional space is required, use the back of this Agreement)
 
 
4.     No Breach of Other Rights or Obligations. Independent Contractor’s
performance of the terms of this Agreement and Independent Contractor’s
engagement with the Company does not and will not breach any agreement to keep
in confidence proprietary information acquired by Independent Contractor in
confidence prior to the term of such engagement with the Company. Independent
Contractor has not entered into, and Independent Contractor agrees Independent
Contractor will not enter into, any agreement in conflict with this Agreement.
Independent Contractor has the right, power and authority to grant the licenses
with respect to the Background Intellectual Property set forth in Paragraph 3
above. Independent Contractor has not brought, and Independent Contractor agrees
Independent Contractor will not knowingly bring, with Independent Contractor to
the Company for use in Independent Contractor’s engagement with the Company any
materials or documents of a former employer or any other person or entity for
whom Independent Contractor has provided or is providing services (paid or
unpaid) that are not generally available to the public unless Independent
Contractor has obtained express written authorization from the former employer
or other person or entity for whom Independent Contractor has provided or is
providing such services for their possession and use. If there are any
exceptions to the foregoing representations, Independent Contractor has attached
hereto a copy of each agreement or other written documentation, if any, which
presently affects Independent Contractor’s compliance with the terms of this
Agreement. Independent Contractor will indemnify and hold harmless the Company,
its affiliates and licensees, and its officers, directors, employees and
Contractors, for any breach of the provisions of this Paragraph 4.

 
 
2

--------------------------------------------------------------------------------

 
 
 
5.     No Solicitation. During the term of Independent Contractor’s engagement
with the Company, and for a period of one (1) year following its termination for
any reason, Independent Contractor will not, without the Company’s express
written consent, either on Independent Contractor’s own behalf or on behalf of
another: (i) contact or solicit employees of the Company for the purpose of
hiring them; (ii) hire Company employees; or (iii) solicit the business of any
client, customer or licensee of the Company. Independent Contractor acknowledges
that the provisions of this Paragraph 5 are reasonable and necessary measures
designed to protect the Confidential Information of the Company.
 
6.     General.
 
(a) This Agreement constitutes the entire agreement between Independent
Contractor and the Company with respect to the subject matter hereof,
superseding any prior agreement or representation, oral or written. Independent
Contractor’s obligations under this Agreement may not be modified, released or
terminated, in whole or in part, except in a writing signed by Independent
Contractor and an officer of the Company or his or her designee. Any waiver by
the Company of a breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach thereof.
 
(b) Each provision of this Agreement will be treated as a separate and
independent clause, and the unenforceability of any one clause in no way will
impair the enforceability of any of the other clauses herein. If one or more of
the provisions of this Agreement is held to be excessively broad, such provision
or provisions will be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be legally enforceable.
 
(c) Independent Contractor’s obligations under this Agreement will survive the
termination of Independent Contractor’s engagement with the Company.
 
(d) This Agreement will inure to the benefit of and be binding upon the heirs,
personal representatives, administrators, successors and assigns of the parties
hereto. The Company may assign any of its rights under this Agreement.
 
(e) Independent Contractor acknowledges that Independent Contractor’s services
are, and that the Confidential Information is, special, unique and unusual.
Independent Contractor recognizes that if Independent Contractor breaches this
Agreement, money damages would not reasonably or adequately compensate the
Company for its loss. Accordingly, if Independent Contractor breaches this
Agreement, Independent Contractor recognizes and consents to the Company’s right
to seek injunctive relief to force Independent Contractor to abide by the terms
of this Agreement. The Company also will have the right to recover damages or
pursue any other remedy permitted by law.
 
(f) This Agreement will be governed by and interpreted in accordance with the
laws of the State of Nevada, as applied to agreements made and wholly performed
within Nevada.

 
 
[INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
This Agreement will be deemed effective as of the start of Independent
Contractor’s engagement with the Company.
 
CAUTION: This Agreement creates important obligations of trust and affects
Independent Contractor’s rights to inventions Independent Contractor may make
during Independent Contractor’s engagement with the Company.
 
COMPANY:
 
INDEPENDENT CONTRACTOR:
 
Great American Energy, Inc.
              By: /s/ Felipe Pimienta Barrios   /s/ Geoff Evett   Name: Felipe
Pimienta Barrios   Geoff Evett   Title: Chief Executive Officer      

 
 
4

--------------------------------------------------------------------------------